DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 11/18/2019.
Claims 1-20 are pending.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 13, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordholt et al (US-4,414,690, hereafter, Nordholt) in view of Suzuki et al (US-2006/0245603, hereafter, Suzuki)  
Regarding claim 13, Nordholt discloses a control method (see Figs. 2 and 3) of a vehicle (col. 1, lines 14-15), comprising: receiving a broadcasting signal (1); amplifying the broadcasting signal by an amplifier (8); detecting an output signal of the amplifier (11); 5converting the output signal of the amplifier to a negative feedback signal by a 
However, Nordholt does not discloses the transformer is a variable transformer.
Variable transformer is old and well known in the art.  Suzuki discloses a volume controller (Fig. 1) in the same field of endeavor that including a variable transformer (11) for selectively providing amplification control and different levels control of audio signal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Nordholt with a variable transformer, as taught by Suzuki, in order to provide an improved audio signal control method that is also capable of selectively providing amplification control and different levels control of audio signal.
Regarding claim 14, Nordholt discloses the control method wherein, in the converting, the output signal of the amplifier is converted to the negative feedback signal based on a conversion ratio determined from the output signal of the amplifier (see Figs. 2-3, wherein the negative feedback signal based on a conversion ratio of the transformer determined is based on the output signal 11 of the amplifier 8).  
Regarding claim 2016, see transformer in Figs. 2-3 of Nordholt.
Regarding claim 2517, see variable transformer in Fig. 1 having a plurality of switches as disclosed by Suzuki.  
Regarding claims 518 and 19, the negative feedback by transformer of Nordholt in Figs. 2-3 is provided in the adjusting, the input signal of the amplifier is adjusted such that the output signal is not saturated; and also provided for the adjusting comprises .  

Allowable Subject Matter
Claims 1-12 are allowed over prior art of record.

Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conrad, Story, Plant, Harman, Edelson et al, Bank et al, Maher, Mirzaei et al and Danielsons are cited as prior art references that disclose various signal processing or audio signal processing system and method including variable transformer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 02/10/2021